DC CM/ECF LIVE- US District Court-Texas Southern                         Page 1 of 9
      Case 5:20-cv-00128 Document 46-3 Filed on 09/26/20 in TXSD Page 1 of 9


                                                                          APPEAL,APPEAL_NAT

                                U.S. District Court
                      SOUTHERN DISTRICT OF TEXAS (Laredo)
                      CIVIL DOCKET FOR CASE #: 5:20-cv-00128
                                Internal Use Only


Texas Alliance for Retired Americans et al v. Hughs        Date Filed: 08/12/2020
Assigned to: Judge Marina Garcia Marmolejo                 Jury Demand: None
Referred to: Magistrate Judge Christopher dos Santos       Nature of Suit: 441 Civil Rights: Voting
Related Case: 5:20-cv-00035                                Jurisdiction: Federal Question
Cause: 42:1983 Civil Rights Act
Plaintiff
Texas Alliance for Retired Americans         represented by Bruce Spiva
                                                            Perkins Coie LLP
                                                            700 13th St NW
                                                            Suite 800
                                                            Washington, DC 20005
                                                            202-654-6200
                                                            Email: bspiva@perkinscoie.com
                                                            ATTORNEY TO BE NOTICED

                                                            Daniel Osher
                                                            Perkins Coie LLP
                                                            700 13th St NW
                                                            Suite 800
                                                            Washington, DC 20005
                                                            202-654-6200
                                                            Email: dosher@perkinscoie.com
                                                            ATTORNEY TO BE NOTICED

                                                            Emily Brailey
                                                            Perkins Coie LLP
                                                            700 13th St NW
                                                            Suite 800
                                                            Washington, DC 20005
                                                            202-654-6211
                                                            Email: ebrailey@perkinscoie.com
                                                            ATTORNEY TO BE NOTICED

                                                            Lalitha Madduri
                                                            Perkins Coie LLP
                                                            700 13th Street NW
                                                            Suite 800
                                                            Washington, DC 20005
                                                            202-654-6200




https://ecf-d.txs.circ5.dcn/cgi-bin/DktRpt.pl?434920991944115-L_1_0-1                     9/28/2020
DC CM/ECF LIVE- US District Court-Texas Southern                         Page 2 of 9
      Case 5:20-cv-00128 Document 46-3 Filed on 09/26/20 in TXSD Page 2 of 9


                                                            Email: lmadduri@perkinscoie.com
                                                            ATTORNEY TO BE NOTICED

                                                            Marc Elias
                                                            Perkins Coie LLP
                                                            700 13th St NW
                                                            Suite 800
                                                            Washington, DC 20005
                                                            202-654-6200
                                                            Email: melias@perkinscoie.com
                                                            ATTORNEY TO BE NOTICED

                                                            Skyler Michelle Howton
                                                            Perkins Coie LLP
                                                            500 N. Akard Street
                                                            Suite 3300
                                                            Dallas, TX 75201
                                                            214-259-4951
                                                            Fax: 214-965-7752
                                                            Email: showton@perkinscoie.com
                                                            ATTORNEY TO BE NOTICED
Plaintiff
Sylvia Bruni                                 represented by Bruce Spiva
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Daniel Osher
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Emily Brailey
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Lalitha Madduri
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Marc Elias
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Skyler Michelle Howton
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED
Plaintiff




https://ecf-d.txs.circ5.dcn/cgi-bin/DktRpt.pl?434920991944115-L_1_0-1                  9/28/2020
DC CM/ECF LIVE- US District Court-Texas Southern                         Page 3 of 9
      Case 5:20-cv-00128 Document 46-3 Filed on 09/26/20 in TXSD Page 3 of 9


DSCC                                         represented by Bruce Spiva
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Daniel Osher
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Emily Brailey
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Lalitha Madduri
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Marc Elias
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Skyler Michelle Howton
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED
Plaintiff
DCCC                                         represented by Bruce Spiva
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Daniel Osher
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Emily Brailey
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Lalitha Madduri
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Marc Elias
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Skyler Michelle Howton
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED




https://ecf-d.txs.circ5.dcn/cgi-bin/DktRpt.pl?434920991944115-L_1_0-1                 9/28/2020
DC CM/ECF LIVE- US District Court-Texas Southern                         Page 4 of 9
      Case 5:20-cv-00128 Document 46-3 Filed on 09/26/20 in TXSD Page 4 of 9




V.
Defendant
Ruth Hughs                                      represented by Todd Lawrence Disher
in her official capacity as the Texas                          Office of the Attorney General of Texas
Secretary of State
                                                               209 W 14th St
                                                               8th Floor
                                                               Austin, TX 78701
                                                               512-936-0677
                                                               Email: todd.disher@oag.texas.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                               William Thomas Thompson
                                                               Office of the Attorney General
                                                               Special Litigation Unit
                                                               P.O. Box 12548 (MC-076)
                                                               Austin, TX 78711-2548
                                                               512-936-2567
                                                               Email: will.thompson@oag.texas.gov
                                                               ATTORNEY TO BE NOTICED


 Date Filed          #       Docket Text
 08/12/2020              1   COMPLAINT against Ruth Hughs (Filing fee $ 400 receipt number 0541-
                             25054762) filed by DCCC, Sylvia Bruni, DSCC, Texas Alliance for
                             Retired Americans. (Attachments: # 1 Exhibit 1 - Declaration of John
                             Oldham, # 2 Exhibit 2 - Declaration of Dr. Muer Yang, # 3 Exhibit 3 -
                             Declaration of Dr. Catherine Troisi, # 4 Exhibit 4 - Declaration of Dr.
                             Allan Lichtman, # 5 Exhibit 5 - Declaration of Maxwell Palmer, PhD, # 6
                             Civil Cover Sheet)(Howton, Skyler) (Entered: 08/12/2020)
 08/12/2020              2   Request for Issuance of Summons as to Ruth Hughs, filed.(Howton,
                             Skyler) (Entered: 08/12/2020)
 08/12/2020              3   CORPORATE DISCLOSURE STATEMENT by Sylvia Bruni, DCCC,
                             DSCC, Texas Alliance for Retired Americans, filed.(Howton, Skyler)
                             (Entered: 08/12/2020)
 08/12/2020              4   MOTION for Leave to File Excess Pages by Sylvia Bruni, DCCC, DSCC,
                             Texas Alliance for Retired Americans, filed. Motion Docket Date 9/2/2020.
                             (Attachments: # 1 Proposed Order)(Howton, Skyler) (Entered: 08/12/2020)
 08/12/2020              5   MOTION for Preliminary Injunction by Sylvia Bruni, DCCC, DSCC,
                             Texas Alliance for Retired Americans, filed. Motion Docket Date 9/2/2020.
                             (Attachments: # 1 Proposed Order)(Howton, Skyler) (Entered: 08/12/2020)




https://ecf-d.txs.circ5.dcn/cgi-bin/DktRpt.pl?434920991944115-L_1_0-1                        9/28/2020
DC CM/ECF LIVE- US District Court-Texas Southern                         Page 5 of 9
      Case 5:20-cv-00128 Document 46-3 Filed on 09/26/20 in TXSD Page 5 of 9


 08/12/2020           6   MEMORANDUM in Support re: 5 MOTION for Preliminary Injunction by
                          Sylvia Bruni, DCCC, DSCC, Texas Alliance for Retired Americans, filed.
                          (Attachments: # 1 Appendix I to Memo in Support of Motion for
                          Preliminary Injunction, # 2 Appendix II to Memo in Support of Motion for
                          Preliminary Injunction, # 3 Appendix III to Memo in Support of Motion for
                          Preliminary Injunction, # 4 Appendix IV to Memo in Support of Motion
                          for Preliminary Injunction, # 5 Appendix V to Memo in Support of Motion
                          for Preliminary Injunction, # 6 Appendix VI to Memo in Support of
                          Motion for Preliminary Injunction, # 7 Appendix VII to Memo in Support
                          of Motion for Preliminary Injunction, # 8 Appendix VIII to Memo in
                          Support of Motion for Preliminary Injunction, # 9 Appendix IX to Memo
                          in Support of Motion for Preliminary Injunction, # 10 Appendix X to
                          Memo in Support of Motion for Preliminary Injunction, # 11 Appendix XI
                          to Memo in Support of Motion for Preliminary Injunction, # 12 Appendix
                          XII to Memo in Support of Motion for Preliminary Injunction, # 13
                          Appendix XIII to Memo in Support of Motion for Preliminary Injunction, #
                          14 Appendix XIV to Memo in Support of Motion for Preliminary
                          Injunction, # 15 Appendix XV to Memo in Support of Motion for
                          Preliminary Injunction)(Howton, Skyler) (Entered: 08/12/2020)
 08/13/2020               Summons Issued as to Ruth Hughs. Issued summons delivered to plaintiff
                          by First-class mail, filed.(dmorales, 5) (Entered: 08/13/2020)
 08/13/2020           7   ORDER Granting 4 MOTION for Leave to File Excess Pages. It is so
                          ORDERED. (Signed by Judge Marina Garcia Marmolejo) Parties notified.
                          (mmarquez, 5) (Entered: 08/13/2020)
 08/13/2020           8   ORDER, Given that Plaintiffs Motion for Preliminary Injunction is time-
                          sensitive they ask the Court for an injunction to occur before the November
                          2020 election the Court hereby ORDERS Plaintiffs to file an Advisory as
                          soon as possible to apprise the Court of the status of service of process on
                          Defendant. (Signed by Judge Marina Garcia Marmolejo) Parties notified.
                          (atrevino, 5) Modified on 8/13/2020 (atrevino, 5). (Entered: 08/13/2020)
 08/13/2020           9   MOTION for Marc Elias to Appear Pro Hac ViceMotions referred to John
                          A Kazen. by Sylvia Bruni, DCCC, DSCC, Texas Alliance for Retired
                          Americans, filed. Motion Docket Date 9/3/2020. (Attachments: # 1
                          Attachment A)(Elias, Marc) (Entered: 08/13/2020)
 08/13/2020          10   MOTION for Lalitha Madduri to Appear Pro Hac ViceMotions referred to
                          John A Kazen. by Sylvia Bruni, DCCC, DSCC, Texas Alliance for Retired
                          Americans, filed. Motion Docket Date 9/3/2020. (Attachments: # 1
                          Attachment A)(Madduri, Lalitha) (Entered: 08/13/2020)
 08/13/2020          11   MOTION for Bruce V. Spiva to Appear Pro Hac ViceMotions referred to
                          John A Kazen. by Sylvia Bruni, DCCC, DSCC, Texas Alliance for Retired
                          Americans, filed. Motion Docket Date 9/3/2020. (Attachments: # 1
                          Attachment A)(Spiva, Bruce) (Entered: 08/13/2020)
 08/13/2020          12   MOTION for Daniel Osher to Appear Pro Hac ViceMotions referred to
                          John A Kazen. by Sylvia Bruni, DCCC, DSCC, Texas Alliance for Retired




https://ecf-d.txs.circ5.dcn/cgi-bin/DktRpt.pl?434920991944115-L_1_0-1                        9/28/2020
DC CM/ECF LIVE- US District Court-Texas Southern                         Page 6 of 9
      Case 5:20-cv-00128 Document 46-3 Filed on 09/26/20 in TXSD Page 6 of 9


                          Americans, filed. Motion Docket Date 9/3/2020. (Attachments: # 1
                          Attachment A)(Osher, Daniel) (Entered: 08/13/2020)
 08/13/2020          13   MOTION for Emily Brailey to Appear Pro Hac ViceMotions referred to
                          John A Kazen. by Sylvia Bruni, DCCC, DSCC, Texas Alliance for Retired
                          Americans, filed. Motion Docket Date 9/3/2020. (Attachments: # 1
                          Attachment A)(Brailey, Emily) (Entered: 08/13/2020)
 08/13/2020          14   ORDER OF RECUSAL. Magistrate Judge John A. Kazen hereby recuses
                          himself in this case. Case reassigned to Magistrate Judge Diana Song
                          Quiroga. (Signed by Magistrate Judge John A Kazen) Parties notified.
                          (JessicaGRodriguez, 5) (Entered: 08/13/2020)
 08/13/2020          15   ADVISORY by Sylvia Bruni, DCCC, DSCC, Texas Alliance for Retired
                          Americans, filed.(Spiva, Bruce) (Entered: 08/13/2020)
 08/18/2020          16   RETURN of Service of SUMMONS Executed as to Ruth Hughs served on
                          8/18/2020, answer due 9/8/2020, filed.(Howton, Skyler) (Entered:
                          08/18/2020)
 08/19/2020          17   ORDER. Plaintiffs have filed a Motion for Preliminary Injunction (Dkt.
                          No. 5).Defendant is ORDERED to respond to the motion by September 2,
                          2020. Plaintiffsmay file a reply by September 7, 2020. (Signed by Judge
                          Marina Garcia Marmolejo) Parties notified.(ehernandez, 5) (Entered:
                          08/19/2020)
 08/19/2020          18   ORDER granting 9 Motion for Marc E. Elias to Appear Pro Hac Vice.
                          (Signed by Judge Marina Garcia Marmolejo) Parties notified.(ehernandez,
                          5) (Entered: 08/19/2020)
 08/19/2020          19   ORDER granting 11 Motion for Bruce V. Spiva to Appear Pro Hac Vice.
                          (Signed by Judge Marina Garcia Marmolejo) Parties notified.(ehernandez,
                          5) (Entered: 08/19/2020)
 08/19/2020          20   ORDER granting 12 Motion for Daniel Osher to Appear Pro Hac Vice.
                          (Signed by Judge Marina Garcia Marmolejo) Parties notified.(ehernandez,
                          5) (Entered: 08/19/2020)
 08/19/2020          21   ORDER granting 13 Motion for Emily Brailey to Appear Pro Hac Vice.
                          (Signed by Judge Marina Garcia Marmolejo) Parties notified.(ehernandez,
                          5) (Entered: 08/19/2020)
 08/19/2020          22   ORDER granting 10 Motion for Lalitha D. Madduri to Appear Pro Hac
                          Vice.(Signed by Judge Marina Garcia Marmolejo) Parties notified.
                          (ehernandez, 5) (Entered: 08/19/2020)
 08/31/2020          23   NOTICE of Appearance by Todd Lawrence Disher on behalf of Ruth
                          Hughs, filed. (Disher, Todd) (Entered: 08/31/2020)
 08/31/2020          24   NOTICE of Appearance by William T. Thompson on behalf of Ruth
                          Hughs, filed. (Thompson, William) (Entered: 08/31/2020)
 08/31/2020          25   Unopposed MOTION for Leave to File Excess PagesMotions referred to




https://ecf-d.txs.circ5.dcn/cgi-bin/DktRpt.pl?434920991944115-L_1_0-1                        9/28/2020
DC CM/ECF LIVE- US District Court-Texas Southern                         Page 7 of 9
      Case 5:20-cv-00128 Document 46-3 Filed on 09/26/20 in TXSD Page 7 of 9


                          Diana Song Quiroga. by Ruth Hughs, filed. Motion Docket Date
                          9/21/2020. (Attachments: # 1 Proposed Order)(Disher, Todd) (Entered:
                          08/31/2020)
 08/31/2020          26   MOTION to Dismiss 1 Complaint, by Ruth Hughs, filed. Motion Docket
                          Date 9/21/2020. (Attachments: # 1 Proposed Order)(Disher, Todd)
                          (Entered: 08/31/2020)
 09/02/2020          27   MOTION to Strike Expert Declaration and Testimony of Dr. Allan
                          Lichtman Motions referred to Diana Song Quiroga. by Ruth Hughs, filed.
                          Motion Docket Date 9/23/2020. (Attachments: # 1 Exhibit 1, # 2 Proposed
                          Order)(Disher, Todd) (Entered: 09/02/2020)
 09/02/2020          28   MOTION for Leave to File Excess PagesMotions referred to Diana Song
                          Quiroga. by Ruth Hughs, filed. Motion Docket Date 9/23/2020.
                          (Attachments: # 1 Proposed Order)(Disher, Todd) (Entered: 09/02/2020)
 09/02/2020          29   RESPONSE in Opposition to 5 MOTION for Preliminary Injunction, filed
                          by Ruth Hughs. (Attachments: # 1 Proposed Order)(Disher, Todd)
                          (Entered: 09/02/2020)
 09/02/2020          30   APPENDIX re: 29 Response in Opposition to Motion by Ruth Hughs,
                          filed. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit
                          4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, #
                          10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13, # 14
                          Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16, # 17 Exhibit 17, # 18 Exhibit
                          18, # 19 Exhibit 19, # 20 Exhibit 20, # 21 Exhibit 21, # 22 Exhibit 22, # 23
                          Exhibit 23, # 24 Exhibit 24, # 25 Exhibit 25, # 26 Exhibit 26, # 27 Exhibit
                          27, # 28 Exhibit 28)(Disher, Todd) (Entered: 09/02/2020)
 09/03/2020          31   NOTICE of Filing of Correction to Exhibit 4 of Appendix in Support re: 29
                          Response in Opposition to Motion by Ruth Hughs, filed. (Attachments: # 1
                          Corrected Exhibit 4, Part I of Appendix in Support, # 2 Corrected Exhibit
                          4, Part II of Appendix in Support)(Disher, Todd) (Entered: 09/03/2020)
 09/07/2020          32   MOTION for Leave to File Excess PagesMotions referred to Diana Song
                          Quiroga. by Sylvia Bruni, DCCC, DSCC, Texas Alliance for Retired
                          Americans, filed. Motion Docket Date 9/28/2020. (Attachments: # 1
                          Proposed Order)(Howton, Skyler) (Entered: 09/07/2020)
 09/07/2020          33   RESPONSE in Opposition to 26 MOTION to Dismiss 1 Complaint, , filed
                          by Sylvia Bruni, DCCC, DSCC, Texas Alliance for Retired Americans.
                          (Attachments: # 1 Appendix I to Plaintiffs' Response in Opposition to
                          Defendant's Motion to Dismiss)(Howton, Skyler) (Entered: 09/07/2020)
 09/07/2020          34   REPLY in Support of 5 MOTION for Preliminary Injunction, filed by
                          Sylvia Bruni, DCCC, DSCC, Texas Alliance for Retired Americans.
                          (Attachments: # 1 Appendix I - to Plaintiffs' Reply in Support of Plaintiffs'
                          Motion for Preliminary Injunction, # 2 Appendix II - to Plaintiffs' Reply in
                          Support of Plaintiffs' Motion for Preliminary Injunction)(Howton, Skyler)
                          (Entered: 09/07/2020)




https://ecf-d.txs.circ5.dcn/cgi-bin/DktRpt.pl?434920991944115-L_1_0-1                           9/28/2020
DC CM/ECF LIVE- US District Court-Texas Southern                         Page 8 of 9
      Case 5:20-cv-00128 Document 46-3 Filed on 09/26/20 in TXSD Page 8 of 9


 09/08/2020          35   RESPONSE in Opposition to 27 MOTION to Strike Expert Declaration
                          and Testimony of Dr. Allan Lichtman, filed by Sylvia Bruni, DCCC,
                          DSCC, Texas Alliance for Retired Americans. (Attachments: # 1 Exhibit
                          Lichtman Deposition Transcript)(Howton, Skyler) (Entered: 09/08/2020)
 09/11/2020          36   ORDER granting 25 28 32 Motions for Leave to File Excess Pages.(Signed
                          by Judge Marina Garcia Marmolejo) Parties notified.(dmorales, 5)
                          (Entered: 09/11/2020)
 09/14/2020          37   NOTICE of Supplemental Authority by Sylvia Bruni, DCCC, DSCC, Texas
                          Alliance for Retired Americans, filed. (Howton, Skyler) (Entered:
                          09/14/2020)
 09/14/2020          38   REPLY in Support of 26 MOTION to Dismiss 1 Complaint, , filed by Ruth
                          Hughs. (Attachments: # 1 Exhibit A)(Disher, Todd) (Entered: 09/14/2020)
 09/14/2020          39   MOTION to Strike Declaration of Dan Wallach or, in the Alternative, for
                          Leave to File a Sur-Reply Motions referred to Diana Song Quiroga. by
                          Ruth Hughs, filed. Motion Docket Date 10/5/2020. (Attachments: # 1
                          Proposed Order)(Disher, Todd) (Entered: 09/14/2020)
 09/16/2020               (Court only) ***Case reassigned to Magistrate Judge Christopher dos
                          Santos. Magistrate Judge Diana Song Quiroga no longer assigned to the
                          case. (vcantu, 5) (Entered: 09/16/2020)
 09/16/2020          40   RESPONSE in Opposition to 39 MOTION to Strike Declaration of Dan
                          Wallach or, in the Alternative, for Leave to File a Sur-Reply, filed by
                          Sylvia Bruni, DCCC, DSCC, Texas Alliance for Retired Americans.
                          (Howton, Skyler) (Entered: 09/16/2020)
 09/23/2020          41   REPLY in Support of 39 MOTION to Strike Declaration of Dan Wallach
                          or, in the Alternative, for Leave to File a Sur-Reply, filed by Ruth Hughs.
                          (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Disher, Todd) (Entered:
                          09/23/2020)
 09/25/2020          42   ORDER denying Defendant's 27 Motion to Strike Dr. Lichtman's
                          declaration and any future testimony.(Signed by Judge Marina Garcia
                          Marmolejo) Parties notified.(dmorales, 5) (Entered: 09/25/2020)
 09/25/2020          43   MEMORANDUM AND ORDER granting in part and denying in part
                          Defendant's 26 MOTION to Dismiss; denying 39 MOTION to Strike the
                          Declaration of Dan Wallach; granting Plaintiff's 5 Request for Preliminary
                          Injunction. (Signed by Judge Marina Garcia Marmolejo) Parties notified.
                          (dmorales, 5) (Entered: 09/25/2020)
 09/26/2020          44   NOTICE OF APPEAL to US Court of Appeals for the Fifth Circuit re: 43
                          Memorandum and Order, by Ruth Hughs (Filing fee $ 505, receipt number
                          0541-25264681), filed.(Disher, Todd) (Entered: 09/26/2020)
 09/26/2020          45   Opposed MOTION to Stay Preliminary Injunction Motions referred to
                          Christopher dos Santos. by Ruth Hughs, filed. Motion Docket Date
                          10/19/2020. (Attachments: # 1 Exhibit Bexar Co. Declaration, # 2 Exhibit




https://ecf-d.txs.circ5.dcn/cgi-bin/DktRpt.pl?434920991944115-L_1_0-1                         9/28/2020
DC CM/ECF LIVE- US District Court-Texas Southern                         Page 9 of 9
      Case 5:20-cv-00128 Document 46-3 Filed on 09/26/20 in TXSD Page 9 of 9


                         Hays Co. Declaration, # 3 Exhibit Tarrant Co. Declaration, # 4 Exhibit
                         Collin Co. Declaration, # 5 Proposed Order)(Disher, Todd) (Entered:
                         09/26/2020)




https://ecf-d.txs.circ5.dcn/cgi-bin/DktRpt.pl?434920991944115-L_1_0-1                      9/28/2020
